IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

                          IN AND FOR KENT COUNTY


STATE OF DELAWARE,                      )
                                        ) ID. Nos.: 1203003795
      v.                                )           1304023113
                                        )
JAMES O. JENNINGS.                      )


                                   ORDER
              th
      This 11 day of August, 2014, upon consideration of the Defendant’s Motion
for Reduction of Sentence and the record of this case, it appears that:
      1.     The Defendant, James O. Jennings, was convicted of two counts of drug
dealing on June 26, 2013 in criminal action numbers IK12-04-0123 and K13-05-
0147I. In IK12-04-0123 the defendant was sentenced to 15 years at supervision level
5 with credit for 22 days previously served, suspended after 2 years, 6 months for
supervision level 4 Crest Program. In K-13-05-0147I the defendant was sentenced to
8 years at supervision level 5, suspended after 2 years, 6 months, followed by level
3. In accordance with Title 11, Section 3901(d) of the Delaware Code, the level 5
sentences of confinement were consecutive.
      2.     Section 3901(d) has recently been amended, with an effective date of
July 9, 2014, to read in pertinent part as follows: “The court shall direct whether the
sentence of confinement of any criminal defendant by any court of this State shall be
made to run concurrently or consecutively with any other sentence of confinement
imposed on such criminal defendant.”
State v. Jennings
ID. Nos. 1203003795 and 1304023113
August 11, 2014

       3.     The Defendant contends that the amended language of Section 3901(d)
should be applied retroactively to his sentences, and he requests that the Court direct
that the level 5 sentences of confinement in the two above-mentioned criminal action
numbers be served concurrently.
       4.     Pursuant to Delaware case law, there is a presumption that a statute will
not be applied retroactively unless the statute clearly contains express language
indicating that the legislature intended a retroactive application.1
       5.     The Court finds that Section 3901(d), as amended, was not intended by
the Delaware General Assembly to have a retroactive effect.                    Therefore, the
Defendant’s motion is denied.
       IT IS SO ORDERED.



                                     _____________________________
                                            President Judge

oc:    Prothonotary
cc:    Nicole S. Hartman
       Mr. James O. Jennings
       File




       1
        State v. Ismaaeel, 840 A.2d 644, 654 (Del. Super. 2004) (citing State v. Nixon, 46 A.2d
874, 875 (Del.Gen.Sess.1946)).

                                               2